Citation Nr: 1713287	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right wrist arthritis.

2.  Entitlement to service connection for residuals of a human bite to the right hand/wrist, including Human Immunodeficiency Virus (HIV). 

3.  Entitlement to service connection for a left shoulder disorder, including bursitis, tendinitis, and arthritis. 

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for residuals of a head trauma/traumatic brain injury (TBI), other than claimed headaches.  

6.  Entitlement to service connection for headaches, to include as due to claimed head trauma/TBI, claimed Agent Orange exposure, or secondary to service-connected left eye partial detachment of the retina or sinusitis.  

7.  Entitlement to an effective date prior to February 19, 2008, for the grant of service connection for right hip degenerative joint disease (arthritis).

8.  Entitlement to an effective date prior to April 21, 2008, for the grant of service connection for Eustachian Tube dysfunction with dizziness (claimed as labryinthitis, ear infections, and hearing loss).

9.  Entitlement to an initial higher rating for the right hip disability, to include arthritis, with a 10 percent disability rating from February 19, 2008, to March 3, 2009; a 30 percent disability rating from May 1, 2010, to November 18, 2014; January 1, 2016, to March 28, 2016; and from July 1, 2016.

10.  Entitlement to an initial disability rating in excess of 10 percent for Eustachian Tube dysfunction with dizziness (claimed as labryinthitis, ear infections, and hearing loss). 

11.  Entitlement to a rating in excess of 10 percent temporomandibular joint (TMJ) disease.  

12.  Entitlement to a rating in excess of 20 percent for mechanical low back pain, with degenerative joint disease, to include consideration of any associated objective neurologic abnormalities.  

13.  From December 15, 2015, entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

14.  Entitlement to a rating in excess of 10 percent for bronchitis.

15.  Entitlement to an initial, compensable disability rating for right lower extremity, right foot hallux valgus scar prior to December 15, 2015, and in excess of 10 percent from that time.

16.  Entitlement to an initial, compensable disability rating for left lower extremity, left foot hallux valgus scar.

17.  Entitlement to an initial, compensable disability rating for right upper extremity, right wrist scar.  

18.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Molly J. Steinkemper, attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969 and from April 1971 to November 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions from the Lincoln, Nebraska regional office (RO).  

In September 2008, in pertinent part, the RO denied service connection for right wrist arthritis; left shoulder tendinitis and bursitis (to include arthritis); residuals of head trauma with headaches (now being claimed as residuals of head trauma and headaches); and residuals of human bite, exposure to HIV.  The RO also continued a 20 percent disability rating for mechanical low back pain and a 10 percent disability rating for TMJ disease.

The Board notes that in September 2008, the RO also granted service connection for tinnitus, and a 10 percent disability rating for right wrist tendinitis (previously evaluated as right wrist condition) (effective February 19, 2008) and a 10 percent disability rating for left hallux valgus (effective February 19, 2008).  The RO denied service connection for peripheral neuropathy due to cold weather trauma. The RO further continued a 10 percent disability rating for right hallux valgus and a noncompensable rating for partial detachment of retina of the left eye.  

The Board notes that the Veteran did not file a notice of disagreement (NOD) as to the tinnitus grant or right hallux valgus.  In September 2008, the RO also denied service connection for peripheral neuropathy as a residual of cold exposure, which was subsequently remanded by the Board in February 2012, March 2015, and September 2015.  However, in a January 2017 rating decision, the RO fully granted that peripheral neuropathy claim, as ulnar sensory neuropathy, right wrist (major), with ulnar dorsal cutaneous neuropathy as secondary to the service-connected right wrist tendinitis.  As such, these matters are not before the Board.  

In February 2012, the Board denied increased ratings for right wrist tendinitis, left hallux valgus, and for the left eye disability.  As such, those matters are no longer before the Board.  The Board also denied an increased rating for mechanical low back pain; however, the RO and later the Board appear to have continued adjudicating an increased rating claim for the low back after the February 2012 denial.  Therefore, that matter continues to be before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In February 2012, the Board also, in pertinent part, remanded the remaining claims noted above for additional development, as well as, a claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board again notes that the claim for service connection for peripheral neuropathy for the right upper extremity (which had also been remanded by the Board in February 2012, March 2015, and September 2015) has since been fully granted (in a January 2017 rating decision) and is no longer before the Board.

In May 2012, the RO denied service connection for cervical spine degenerative disc disease with neural foraminal narrowing (claimed as arthritis and neck condition).  In August 2012, the Veteran had a RO hearing as to the cervical spine disorder issue.  In September 2012, the RO issued a statement of the case and the Veteran filed a substantive appeal later that month.

In November 2012, the RO, in pertinent part, granted service connection for surgical scars of the right upper extremity as secondary to the service-connected disability of right wrist arthritis; and surgical scars of the right and left lower extremities, all with noncompensable ratings (effective October 16, 2012).  The RO denied a TDIU.  The RO also continued a 20 percent rating for the low back, 10 percent ratings for bronchitis and TMJ, and a noncompensable rating for sinusitis.  

In November 2012 the Veteran filed a notice of disagreement, which included the issues of bronchitis and TDIU.  He filed another notice of disagreement in July 2013 (which included disagreement with all the scars ratings).  A November 2013 statement of the case covered the increased rating claims for bronchitis, scars, mechanical low back pain, and a TDIU.  The Veteran filed a substantive appeal in December 2013.

The Board notes that the Veteran did not file a notice of disagreement as to the sinusitis decision (or a grant of an increased rating for the left eye disability made at that time), following the November 2012 rating decision.  As such, the sinusitis claim (as well as the left eye determination) was not appealed to the Board.  The Board further notes that since the November 2012 rating decision, in a February 2016 rating decision, the RO granted a 30 percent disability rating for sinusitis.  The Veteran did not file a notice of disagreement as to that decision.  The claim for an increased rating for sinusitis (or an increased rating for the left eye disability) is not before the Board.  

In March 2015, the Board denied an earlier effective date for an increased rating for left eye disability and granted service connection for right hip arthritis.  The Board further made clear that previously characterized new and material evidence claims (for service connection for, ear infections, Eustachian tube dysfunction, and hearing loss; residuals of head trauma, to include headaches; and residuals of a human bite, to include HIV) would be considered as original claims, due to new, relevant service records being associated with the claims file since the October 2001 rating decision that had originally denied such claims.  The Board also, in pertinent part, remanded claims for service connection for residuals of head trauma, residuals of a human bite, right wrist arthritis, a left shoulder disorder, a cervical spine disorder, and increased rating claims for scars of the wrist and bilateral feet, TMJ, bronchitis, mechanical low back pain, and a TDIU.

In March 2015, the RO effectuated the Board's grant of service connection for a right hip disability, by granting service connection for right hip degenerative joint disease, with a 10 percent disability rating (effective February 19, 2008), a 100 percent disability rating (from March 3, 2009), and a 30 percent disability rating (from May 1, 2010).

In a July 2015 rating decision, the RO granted a 100 percent disability rating for right hip degenerative joint disease (effective November 19, 2014) and a 30 percent disability rating (effective January 1, 2016).

In September 2015, the Board remanded the same issues remanded in the March 2015 Board decision, with the addition of claims for an earlier effective date and increased rating for the right hip disability, for additional development. 

In February 2016, the RO, in pertinent part, granted service connection for Eustachian Tube dysfunction with dizziness (also claimed as labryinthitis, ear infections, and hearing loss) with an evaluation of 10 percent (effective April 21, 2008).  (The Board notes that the issue of service connection for Eustachian Tube dysfunction with dizziness had previously been denied in the September 2008 rating decision and remanded by the Board in February 2012, March 2015, and September 2015).  In March 2016, the Veteran filed a notice of disagreement as to both the rating and the effective date for such disability.  Following an April 2016 supplemental statement of the case, the Veteran filed a substantive appeal to both matters later that month.

In February 2016, the RO also granted service connection for right lower extremity radiculopathy, as secondary to the service-connected mechanical low back pain, with a 10 percent disability rating (effective December 15, 2015).  In March 2016, the Veteran filed a notice of disagreement as to both the effective date and the rating established.  Following an April 2016 supplemental statement of the case, the Veteran filed a substantive appeal as to both claims in regards to an increased rating and earlier effective date.  The Board notes, however that the an earlier effective date claim for the right lower extremity radiculopathy is effectively part and parcel of the increased rating claim for the mechanical low back pain.  The rating criteria governing the evaluation of a spine/back disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  Because the Veteran's current right lower extremity radiculopathy has been determined to be a manifestation of his service-connected lumbar spine (see February 2016 rating decision), the Board finds that claim for an earlier effective date for service connection for right lower extremity radiculopathy is encompassed by the increased rating claim for mechanical low back pain that had already been on appeal prior to the grant of service connection for radiculopathy in February 2016.  

As such, for the sake of clarity, the Board has discontinued the characterization of a separate earlier effective date for right lower extremity radiculopathy.  Rather, as such matter is part of the increased rating claim for mechanical low back pain; the Board has recharacterized that issue as one for an increased rating for mechanical low back pain, to include consideration of any associated objective neurologic abnormalities.  The Veteran is not prejudiced by this change in characterization as an earlier effective date for right lower extremity radiculopathy must be considered when evaluating the mechanical low back pain claim - the back claim specifically considers any associated objective neurologic abnormalities (such as radiculopathy) for its entire appeal period.  The mechanical low back pain appeal period includes the period for several years prior to the December 15, 2015, effective date for service connection that had been established for right lower extremity radiculopathy in the February 2016 rating decision.  The Veteran's claim for an increased rating for right lower extremity radiculopathy continues to be on appeal unchanged, though, for the sake of clarity, the Board has recharacterized it as a claim for an increased rating, from December 15, 2015 (the date service connection has already been established).

In a February 2016 supplemental statement of the case, the RO also appears to have granted service connection for a painful right foot hallux valgus scar, with a 10 percent disability rating (effective December 15, 2015).  The Board notes that the Veteran has only one right foot hallux valgus scar, for which the RO had previously granted an initial, noncompensable disability rating (effective October 16, 2012), in the November 2012 rating decision.  The RO appears to have mischaracterized its grant of a 10 percent disability rating for the painful right foot hallux valgus scar as a service connection determination, rather than what it actually is - a grant of an increased rating of the single right foot hallux valgus scar.  As such, for the sake of clarity, the Board has recharacterized the issue as shown on the cover sheet of this decision, as one for an initial, compensable rating for the right foot hallux valgus scar prior to December 15, 2015, and in excess of 10 percent thereafter.  The Veteran is not prejudiced by this characterization as it continues his claim for an increased rating for the right foot hallux valgus scar for both the period prior to October 16, 2012, and the period after that time.  

In July 2016, the RO, in pertinent part, granted a temporary 100 percent evaluation, effective March 29, 2016, for right hip surgery, and a 30 percent disability rating from July 1, 2016.

The Board notes that it has recharacterized the previously characterized issue of entitlement to service connection for residuals of head trauma, including headaches to two separate claims for the sake of clarity.  One claim is for residuals of head trauma/TBI, other than headaches, and one for service connection for headaches, to include as due to head trauma/TBI, as secondary to service-connected disabilities, and as due to Agent Orange exposure.  This separation will allow the Veteran's claim for service connection for headaches to be considered under all the theories espoused by the Veteran.

Since the last statements of the case/supplemental statements of the case relevant to the issues decided herein, the Veteran submitted additional evidence and arguments.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, solely in regards to the issues decided herein, other than right wrist arthritis, such evidence and arguments are not relevant to such claims or were essentially duplicative of other evidence of record.  For example, the new medical evidence from Lincoln Orthopaedic regarding treatment for a right shoulder disorder is not relevant to the current claim for a left shoulder disorder.  As to the right wrist arthritis claim, the Board is fully granting that claim.  Therefore, the Veteran is not prejudiced by the Board's review of this evidence for these claims.  As to the claims for increased ratings for Eustachian Tube dysfunction with dizziness and right lower extremity radiculopathy, the Veteran's substantive appeals for those issue were received on or after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  As to the issues for which such evidence is relevant, those issues will be addressed in the REMAND portion of this decision.

The issues of entitlement to service connection for headaches and increased ratings for the right hip disability, head trauma, mechanical low back pain, right lower extremity radiculopathy, and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor, right wrist arthritis is etiologically related to the Veteran's service.  

2.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, residuals of a human bite to the right hand/wrist, to include HIV.

3.  A left shoulder disorder is not shown to be causally or etiologically related to service or to have been caused or aggravated by service.

4.  A cervical spine disorder is not shown to be causally or etiologically related to service.

5.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, head trauma/TBI residuals, other than the claimed headaches.

6.  The Veteran's first claim for service connection for a right hip disorder was received by VA on February 19, 2008.

7.  In a March 2015 rating decision, the RO established an effective date of February 19, 2008, for the grant of service connection for right hip disability.

8.  Although additional, relevant service treatment records were associated with the claims file following the final October 2001 rating decision (wherein the RO denied labryinthitis, ear infections, Eustachian tube dysfunction, tinnitus, and hearing loss), such service treatment records were not the basis of the grant of service connection for Eustachian Tube dysfunction with dizziness.  

9.  Following the October 2001 rating decision, the next claim for service connection for Eustachian Tube dysfunction with dizziness was received on April 21, 2008.  

10.  In a February 2016 rating decision, the RO established an effective date of April 21, 2008, for the grant of service connection for Eustachian Tube dysfunction with dizziness.  

11.  For the entire appeal period, the Veteran's TMJ disease was manifested by greater than 31 mm inter-incisal range and 4mm lateral excursion.

12.  Prior to December 15, 2015, the right foot hallux valgus scar was not manifested by pain, and was less than 39 square cm in size.  

13.  From December 15, 2015, the right foot hallux valgus scar was manifested by pain, but was less than 39 square cm in size.

14.  For the entire appeal period, the Veteran's left foot hallux valgus scar was not manifested by pain and was less than 39 square cm in size.

15.  For the entire appeal period, the Veteran's right wrist scar was not manifested by pain and was less than 39 square cm in size.

16.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, right wrist arthritis is etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals of a human bite to the right hand/wrist, to include HIV, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The Veteran's preexisting left shoulder disorder was not incurred in or aggravated beyond the natural progression of the disorder by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  Head trauma/TBI residuals, other than claimed headaches, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The claim for an effective date earlier than February 19, 2008, for the award of service connection for a right hip disability is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

7.  The claim for an effective date earlier than April 21, 2008, for the award of service connection for Eustachian Tube dysfunction with dizziness is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.400 (2016).

8.  For the entire appeal period, the criteria for a rating in excess of 10 percent for TMJ disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9905 (2016).

9.  Prior to December 15, 2015, the criteria for an initial, compensable disability rating for the right foot hallux valgus scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).

10.  From December 15, 2015, the criteria for an initial disability rating in excess of 10 percent for the right foot hallux valgus scar, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 44.118, Diagnostic Code 7805 (2016).

11.  For the entire appeal period, the criteria for an initial, compensable rating for the left foot hallux valgus scar, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 44.118, Diagnostic Code 7805 (2016).

12.  For the entire appeal period, the criteria for an initial, compensable rating for the right wrist scar, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 44.118, Diagnostic Code 7805 (2016).

13.  The criteria for the establishment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by letters in April 2008 (for service connection for a left shoulder condition, wrist condition, residuals of head trauma, and residuals of human bite and increased ratings for mechanical low back pain and TMJ), June 2011 (for the neck claim), August 2012 (for increased rating low back pain, TMJ, and bronchitis and for a TDIU), and September 2013 (for a TDIU).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right foot hallux valgus scar, left foot hallux valgus scar, and right wrist scar claims.  The Board further observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grant of service connection for Eustachian Tube dysfunction with dizziness and a right hip disability.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, with regards to the earlier effective date claim, there is no outstanding information or evidence that would help substantiate the claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Prior Board remand directives have been accomplished.  Consistent with the February 2012 Board remand directives, the AOJ has also provided additional VCAA notice in August 2012 and available service treatment records regarding the Veteran's service from December 1965 to April 1969 have been associated with the claims file, as have VA medical records.  Also consistent with the March 2015 and September 2015 Board remand directives, the AOJ has determined that no Social Security Administration (SSA) records are available, per a March 2015 response from SSA, as the Veteran is in receipt of retirement benefits.  As will be further discussed below, additional VA examinations have also been obtained, consistent with all the remands.  

As to the claims for service connection, VA examinations have been obtained for right wrist arthritis and residuals of a human bite (October 2012 and December 2015 VA examinations and a November 2016 medical opinions), a left shoulder disorder (a December 2015 VA examination), a neck disorder (July 2011 and January 2012 VA examinations), and residuals of head trauma (in December 2015 and January 2016 examinations for TBI, neuropsych evaluation and mental disorders evaluation).  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on interviews with the Veteran; reviews of the record, to include available service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that as to the head trauma/TBI residuals claim, the VA examiners did not specifically consider all the head traumas/TBIs reported by the Veteran, such as his 2012 report of being hit in the head by a piece of wood.  However, as the examiners were unable to find any residuals (other than possibly headaches, which is being remanded); the Veteran is not prejudiced by any such failure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions for the service connection claims decided herein has been met.  

In regards to the increased rating claims, VA examinations were obtained for TMJ (in October 2012 and December 2015) and the scars (in October 2012, November 2015, and December 2015).  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim, as they include interviews with the Veteran, reviews of the record and full physical examinations, and address the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims and no further examinations are necessary.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  The Veteran and his attorney have not indicated there is any outstanding evidence relevant to these claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed his claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

III. Right Wrist Arthritis Service Connection Claim

The Veteran contends that service connection is warranted for his right wrist arthritis.  In his February 2008 claim, the Veteran reported that he had been bitten by a dog in service, after which he had a severe infection, and has had pain with active use since that time.  The Board notes that the Veteran is separately service-connected for right wrist tendinitis.

Service treatment records document that the Veteran received a dog bite in service.  A May 1991 report of animal bite documents the occurrence of such an injury.  A March 1994 memorandum documented the Veteran's history of a May 1991 dog bite to his right wrist region; there were dorsal puncture wounds, exposed tendons and joint capsule.  A deep infection that required hospitalization and antibiotic treatment occurred a week later.  It further noted the Veteran's reports of right dorso-ulnar wrist pain and the sensation of joint effusion, loss of motion and dysesthesia.   

Following his November 1997 separation from service, the Veteran underwent a VA examination in June 2000.  The examiner found no evidence of degenerative arthritis at this point, but that the Veteran most likely has an overuse syndrome such as tendinitis in the extensor tendons.  An X-ray report documents no degenerative changes; the impression was negative right wrist.

In a May 2008 VA examination, the VA examiner found tendinitis of the right wrist and reported that X-rays were negative as to arthritis.

In an October 2012 VA examination, the Veteran again received a diagnosis of right wrist tendonitis.  No X-rays were performed at that time.

In December 2015, the Veteran underwent another VA examination, which again noted a diagnosis of only right wrist tendinitis.  

A March 2016 VA Orthopedic consult, however, noted that the Veteran complained for right wrist pain.  The provider reported that X-rays of "the wrist are essentially normal, with early changes at the first CMC joint."  He opined that "[r]ight wrist pain, etiology undetermined.  It could be related to old dog bite and scar tissue there, although I cannot be sure of that."

In a November 2016 VA medical opinion, the provider noted a diagnosis of degenerative arthritis, from 2016.  He opined that the Veteran's right wrist pain, degenerative joint disease, was at least as likely as not due to service.  He appears to have based his finding on the Veteran's history of a right wrist dog bite in service, and had undergone irrigation and debridement, along with IV antibiotics.

Given the above evidence, and giving the Veteran the benefit of the doubt, the Board finds that any right wrist arthritis the Veteran may currently have developed due to his in-service dog bite injury warrants service connection.  As such, service connection for right wrist arthritis is granted.

IV. Residuals of a Human Bite, to include HIV, 
Service Connection Claim

The Veteran has claimed to have residuals from a human bite to his hand while in service, to include HIV.  Per his initial December 1997 claim, the Veteran was exposed to HIV by human bite in July 1990.

A July 1990 service treatment record documents that the Veteran had been bitten at the mall the previous night, when trying to apprehend an individual, at which time he was scratched in several places and bitten.  The examiner found superficial scratches at wrist and forearms; no puncture wounds were noted.  The examiner noted possible HIV exposure.  Service treatment records show negative HIV screenings, including an August 1991 HIV Screening Test Results form that showed that the screen was negative.  A July 1997 HIV examination, prior to his August 1997 separation, was also negative.

Post-service records do not document any complaints of, or treatment for, any residuals of a human bite, including no diagnosis of HIV.

In December 2015, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's report of a human bite and scratch to the right hand many years ago, from a female, with no residuals.  The examiner noted that "[w]hen questioned directly, he says she had HIV, but that he was tested a number of times many years ago, and was never diagnosed with this disease."  Given the evidence of record the examiner opined that the Veteran does not have HIV and never did.  Furthermore, he opined that the bite itself resolved itself many, many years ago.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the present case, the record supports finding that any residuals to the in-service human bite to the hand resolved years prior to his 2008 claim.  There is no evidence of record of a current disability related to the in-service human bite.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for residuals of a human bite to the right hand/wrist, to include HIV, is denied.  

V.  Left Shoulder Disorder Service Connection Claim

The Veteran contends that he has a left shoulder disorder due to service.  

The Board initially notes that the Veteran's December 1965 enlistment examination documented left shoulder cracking with rotation and unusual movement.  As noted above, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Give the findings on the enlistment examination, the Board finds that the presumption of soundness does not apply to the left shoulder.

Other service treatment records document occasional complaints of, or treatment for, the left shoulder.  An August 1975 record documents injury to the left shoulder form sliding into home plate while playing baseball.  An X-ray report following complaint documented "NO ABNORMALITIES PRESENT OF PATHOLOGICAL SIGNIFICANCE."  A November 1988 service treatment record documented complaint of neck pain left shoulder, following a 1970s injury with softball.  The examiner found moderate/severe tender to palpitation over left bocital tendon; X-rays were negative.  An April 1994 service treatment record document injury while water skiing 3-4 years previously.  The examiner noted limitation of motion of the cervical spine.  On his August 1997 retirement report of medical history, the Veteran reported a painful or "trick" shoulder or elbow.  However, in the addendum SF 50, the examiner clarified that the Veteran complaint had been for the left elbow only.

Following his November 1997 separation from service, the Veteran established VA care in April 2001.  After a review of systems examination, including for the musculoskeletal system, the examiner found no left shoulder disorder.  The Veteran made no report regarding the left shoulder at that time.  However, VA medical records include occasional reports of left shoulder pain.  A June 2015 VA physical therapy consult note documented a diagnosis of left shoulder pain.  The Veteran reported that the pain started after a fall 30 years ago.  Since then, he has had some achy and catching from time to time but nothing he could not live with.  It had worsened over the last few years and now has pain every time he raises his arm above head.  The VA medical provider found that the Veteran had left shoulder pain which appeared to be due to impingement caused by muscle weakness and muscle imbalance.

The Veteran filed his first claim regarding the left shoulder disorder in April 2008.  

A May 2008 VA examiner noted a report of left shoulder injury in the 1970s, with flare-ups with repetitive motion and lifting.  The reported course since onset was intermittent with remissions.  X-rays showed a normal shoulder, with no arthritis.  The examiner noted the Veteran's reported injury from the 1970s in service when he slid into home plate while playing baseball.  The examiner reiterated that no arthritis found and determined that the Veteran's current shoulder condition was less likely due to such injury.  The examiner explained that even though there were two entries, 1975 and 1988, which indicated left shoulder pains, such pains were well documented, and X-rays were negative at that time.  The examiner found that it would be less likely to state that these two entries contributed to the shoulder pains that he has nowadays, because X-rays show no bony changes; however, at least some minimal degenerative joint disease in the affected joint over the years should have been found, but none was found).  He further opined that he could not determine any aggravation issues.

The Veteran underwent another VA examination in December 2015.  He received a diagnosis of shoulder strain, noted as prior to service, following examination.  The examiner found that the Veteran had had a pre-service left shoulder/humerus fracture.  The examiner noted a review of numerous service treatment records did not support a true aggravation beyond natural progression of the left shoulder in service.  He found review of the record did not indicate this.  The examiner further noted that X-rays some years previously showed no arthritis in the left shoulder, but over time, did.  He determined that left shoulder arthritis was not established during any service period, as it became noticeable a few years ago.  His left shoulder issue was present prior to service.  The Veteran reported pain in service with pushups/PT.  However, the examiner opined that it is not likely any left shoulder arthritis became evident within a year of service, because the 2008 VA X-rays were normal, and showed no evidence of arthritis.  Furthermore, the examiner opined that it is not likely any other identified left shoulder disability had its onset in service or is otherwise related to service, as the prior to service injury was of much more severity, other than his stating of pain with pushups or PT.

The Veteran has also provided an opinion through his claim that he developed a left shoulder disorder during his honorable period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service left shoulder complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Although the Veteran has observed pain similar in location and sensation to that which he experienced in service, the causes of his left shoulder disorder are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the VA examinations are the most competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions that specifically included consideration of the Veteran's reports of pain in service, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

On review of the most probative evidence of record, the Board finds that the Veteran's preexisting left shoulder disorder was not permanently worsened beyond its normal progression during his active service.  Although the Veteran was treated for left shoulder complaints during service, the December 2015 VA examiner provided a clear opinion that the left shoulder disability did not undergo worsening or aggravation beyond its natural progression during service.  The examiner provided a detailed rationale for this opinion and it is consistent with medical evidence of record.  In sum, the most competent and credible evidence of record shows that his left shoulder disability preexisted his military service and was not aggravated beyond its natural progression during service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a left shoulder disorder is denied.  

VI.  Cervical Spine Disorder Claim

In a March 2012 statement, the Veteran reported having neck problems since service, including discomfort when performing physical exercises that put pressure on his shoulder/neck area.  He reported that the pain had been chronic since service, and became more severe three years previously.  He further reported several whiplash injuries from motor vehicle accidents in service.  During a September 2012 RO hearing wherein the Veteran provided lay testimony regarding his neck, and in-service car accident.  In an April 2014 statement, the Veteran reported that due to being a physical fitness guru, especially during the latter part of his military career, he worked with heavy weights trying to build up his upper body so he could maximize his push-ups and sit ups for physical fitness tests.  He further indicated that with the vehicle accident in December 1968, the other injuries involving his neck, and how he had pushed his body when it came to sit ups and upper body training, while on active duty for over 30 years, most likely contributed or began the start of his cervical spondylitis.

An April 1989 service treatment record documented probable muscle strain, following a December 1988 slip on ice and indicated that the condition hurt for a while, then resolved.  A May 1991 service treatment record noted a complaint of right scapula pain radiating to the neck and constant burning pain for 5 months.  There was full range of motion.  The examiner noted that the Veteran had been in a car accident a year previously, with a mild whiplash, which was not bad enough to see a doctor.  The Veteran said pain started recurring 5-6 months previously.  The examiner noted a muscle knot of the upper scapula, but the back was okay; the neck had good range of motion but resisted side bending.  Possible mild radiculopathy was diagnosed.  The Veteran was provided medication and told to return in 10 days if it did not improve.  A February 1992 quad physical documented no findings regarding the spine; the Veteran specifically denied complaints regarding the shoulder and back at that time.  April and May 1994 service treatment records documented neck pain after water skiing, which subsequently improved with recovery.  The initial April 6, 1994, record documents reports of pain while working out and found that the Veteran had above average build secondary to workout routine, and received a diagnosis of hypomobility of the cervical and upper thoracolumbar spine.  The August 1997 separation examination was negative as to any spine findings; although the Veteran reported complaints regarding the low back at that time he did not make complaints as to the neck.  

When the Veteran established care with VA in April 2001, although a neck evaluation was performed, no findings regarding the neck were made.  The first report regarding the neck made of record was in June 2009 - over a decade following his separation from service.  At that time, the Veteran reported some limitation of motion for neck rotation for several years, but no pain and less limitation now.  He reported an onset of 1.5 months previously for neck pain.

Private medical records document complaints of, or treatment for, neck pain.  For example, Dr. G. Lott May 2009 and September 2010 records documented a complaint of a stiff neck.  Star City Medical Clinic records, by Dr. W.M. Chughtai included a September 2009 complaint of chronic neck pain.  He found neck pain secondary to sternomastoid muscle pain and provided samples of Amrix and Celebrex.  An August 2013 record noted a diagnosis of cervical spondylosis without myelopathy.

In July 2011, the Veteran underwent VA examination, which included a physical examination and a claims file review.  The examiner included an extensive discussion of the medical evidence of record, including service treatment records, VA medical records, and private medical records.  The Veteran reported having cervical spine flare-ups 1-2 times a year.  The examiner also noted that the Veteran reported a motor vehicle accident where he had been rear ended in 1967, after which he went to a local hospital the next day because he could not move his neck.  He reportedly had had X-rays performed, and had pain medications and physical therapy.  He indicated that he "overcame the pain" a couple of months later.  He could not recall if it was completely improved with the medicine and therapy.  The examiner further noted the Veteran's report of another rear end collision in the late 1980s, after which he reported a diagnosis of a whiplash injury that went away.  The Veteran also noted a mid-1990s incident in a sniper alley in Bosnia and the Humvee hit a bump, causing him to hit his neck/head on the top of the vehicle.  He reported being seen at a local MAC hospital and receiving pain medications with good results and no side effects.  The examiner further noted post-service complaints of, or treatment for, the neck.  

Following examination and testing, the June 2011 VA examiner diagnosed the Veteran with cervical spine degenerative disc disease, neural forarminal narrowing.  The examiner opined that the cervical spine is less likely as not caused by or due to events of injury in the service.  The examiner noted consideration of multiple service treatment records and post-service private and VA medical records documenting the Veteran's neck complaints, and lack thereof, though service and after service.  The examiner found a large time span of 12 years after the service before was seen again for his neck.  It was actually 15 years after he was last seen in service in 1994 for resolving hypomobility of his cervical spine.  The examiner opined that based on review of service treatment records the Veteran only had acute cervical spine issues or resolving issues in the service.  The examiner found that the acute in-service injuries are likely to have resolved as the Veteran did not seek any spine care until 2009.  The examiner found that the Veteran's cervical spine disorder is less likely as not caused by or due to events of injury in the service.

In January 2012, the July 2011 VA examiner provided an addendum medical opinion on the neck claim.  After extensive consideration of medical evidence of record, the examiner determined that the Veteran's claimed neck injury while water skiing is less likely as not the cause or his current neck condition or arthritis.  The examiner found that the Veteran had diffuse degenerative disc disease in his neck (minimal to mild neural foraminal narrowing C2-C3, C4-05, and C5-C6 and mild degenerative disc changes predominately at C6-C7).  The examiner noted no midline tenderness or reflex changes at the 1994 visit for water skiing.  However, the Veteran had had paraspinous issues and range of motion issues.  The examiner explained that such findings are more a muscle issue and not any cervical spinal or arthritis issue.  He has a prior motor vehicle accident.  He also has an extensive history of above average neck and upper body muscle build due to working out.  The examiner noted a recent VA medical record in January 2012 that showed that the Veteran was no longer on any pain medication, nor was his neck condition evaluated or treated by his PCP since he claimed service connection benefits for his neck.  Therefore, due to all the above reasoning, the examiner found that the claimed neck injury while water skiing was less likely as not the cause or his current neck condition or arthritis.  

The Board does not dispute the Veteran's report of having in-service neck pain and in-service injuries, such as a motor vehicle accident.  However, the Board finds that the Veteran's statements as to chronicity of such neck pain following service to be questionable.  The August 1997 separation examination and report of medical history are both negative as to current complaints or findings regarding the neck, despite numerous reports and findings regarding other disorders made at that time.  After separation, the record is negative for a decade as to any complaints of, or treatment for, a neck disorder.  When the Veteran established VA care in April 2001 he did not report neck pain and the VA medical provider after physical evaluation of the Veteran did not note a neck disorder.  Furthermore, an April 2008 VA medical record documents a general examination to review medications, follow-up chronic problems, but did not report neck pain at that time.  In April 2008, the Veteran filed claims for service connection for various disorders, including the low back, but did not report a neck disorder at that time.  Moreover, during a May 2008 VA examination of the spine, at which he reported that he had low back pain, but again, no reports of neck complaints.  

A May 2009 private medical record, from Dr. Lott is the first post-service report regarding the back.  At that time, the Veteran reported that his neck stiffness began 1 month prior.  Private medical records similarly did not document any complaints of, or treatment for, a neck disorder or neck pain until 2009.  In a May 2009 VA medical record, the Veteran reported right side of neck muscle hurts for a few days.  The examiner found that the neck supple, no bony tenderness, and range of motion was good and normal.  The examiner found a possible muscle spasm on right side.  The June 11, 2009, VA physical therapy consult that noted the Veteran's report that his neck pain did not start until 1.5 months previously, though some limitation of rotation had been noted for several years - in contrast to the May 2009 report to Dr. Lott of neck stiffness beginning a month previously.  The Board also notes that VA physical therapy VA medical records, such as an August 2009 VA physical therapy discharge note or an October 2010 VA medical record do not document findings of the current diagnosis, only findings of neck pain.  The August 2009 VA medical provider noted there were no MRI findings of degenerative changes, but a mass behind the vocal cords was referred for ear/nose/throat evaluation.  An October 2010 VA physical therapy note documented that the Veteran reported having neck pain.  He had been treated successfully about one year previously for the same problem, which began again about 3 weeks previously.  

Given the above medical evidence and findings of numerous inaccurate and inconsistent reports by the Veteran, the Board finds that the lay statements as to the chronicity of his neck disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service treatment records and the post-service medical treatment, including VA medical records and private medical records, are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The only positive opinion of record is the Veteran's own lay testimony linking his current neck disorder to service.  The Board again notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, supra., in the present case the etiology question is outside the realm of common knowledge of a lay person and involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau, supra.  Despite the Veteran's reports of having pain similar in location and sensation to that which he experienced in service, the causes of any current cervical spine disorder is not within the ordinary knowledge of a lay person and his lay observation of these similarities alone is not competent evidence of causation.  

The July 2011 VA examiner, who also provided the January 2012 VA medical opinion, included an extensive review of service treatment records and the Veteran's lay statements.  The VA examiner further explained how she came to her opinions, and it is consistent with the evidence of record.  As such, the Board finds those medical opinions to be of the greatest probative value.  

The VA examiner's opinions are considered probative, as they are uncontroverted by any probative medical evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for service connection for a cervical spine disorder is denied.  

VII. Head Trauma/TBI Residuals, other than the claimed headaches 
Service Connection Claim

As to the claim for service connection for head trauma residuals, other than the headaches, the Veteran has raised numerous theories.  The Board notes that it is deciding the question of TBI for residuals other than headaches in the decision herein.  However, the question of service connection for headaches will be addressed in the REMAND portion of this decision.

In his initial 1997 claim for benefits, the Veteran reported that his head trauma occurred in June 1994 in Bosnia two times; he claimed to have headaches from such injuries.  He also claimed to have headaches from his sinus condition, for which he is already service-connected.  In April 2001, when the Veteran established treatment with VA, he a pre-service 1958 incident when he was kicked by a horse, which required the surgical insertion of a metal plate.  In an April 2012 lay statement, he claimed that he had been attacked by several soldiers under the influence of drugs while in Vietnam, who hit him with a large piece of wood knocking him unconscious.  During his December 2015 VA initial TBI examination, he reported being kicked by a horse pre-service and softball injury in service. 

The only medical evidence of record addressing the question of whether the Veteran has a TBI residuals are the three VA examinations discussed below.

The December 2015 VA initial TBI examiner found that in his assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the Veteran had no facets, except for subjective symptoms.  He noted CT findings of unknown cause, which could easily have been the prior to service closed head event of being hit in the head by a horse, or could possibly have been the reported in-service softball issue.  However, he then made clear that "[w]heter he TRULY has a TBI will need to be referred to our psych and neuropsych examiners and their comments."

The December 2015 VA neuropsych examiner found that the internal validity indicators for testing were consistent with an invalid response set.  The Veteran's pattern of testing scores was not consistent with memory/neuropsychological impairment.  This is an invalid assessment.

In January 2016, a VA examiner for mental disorder specifically found that the Veteran did not now have or has ever had a mental disorder.  The examiner further found no TBI.  The examiner noted the Veteran's report of riding in a Humvee that hit a ditch.  He wore a helmet and hit a metal frame.  No loss of consciousness or dazed reported.  A few days later he noticed black spots is his left eye sight.  He was found to have retinal tear and was treated at Walter Reed.  No TBI workup was completed.  The examiner found no TBI facets.  The examiner noted that the neuropsychological examiner opined that the Veteran's testing that day was not consistent with any memory based disorder or any objective memory impairment.  No residuals from TBI could be established.

To the extent that the Veteran claims that he has TBI residuals, other than headaches, there is no probative medical evidence supportive of his claim.  The January 2016 VA mental disorders/psychological examiner specifically found no TBI; no residuals from TBI could be established.  The December 2015 VA neuropsych examiner was not able to establish TBI, as the assessment was invalid; the Veteran's patterns of testing scores were not consistent with memory/neuropsychological impairment.  While the initial TBI December 2015 VA examiner indicated "[w]hether he TRULY has a TBI will need to be referred to our psych and neuropsych examiners and their comments."  As that VA examiner referred to the aforementioned VA neuropsych and psychological examiners who were unable to establish a TBI, the most probative evidence of record shows that the Veteran does not have a TBI.  

The Board further notes that VA medical records and private medical records are silent as to any complaints of, or treatment for, residuals of head trauma (other than headaches), including the memory loss reported to the December 2015 VA neuropsych examiner.  The duty to assist is not always a one-way street.  "If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran is not diagnosed with any TBI/head trauma residuals, other than possibly headaches (which will be addressed in the remand portion of this decision).  Indeed, the Veteran himself has not reported any other possible symptoms of TBI, except for short term memory loss, which the December 2015 neuropsych examiner was unable to confirm.  The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black, supra. 

The Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for residuals of head trauma/TBI, other than headaches, is denied.  

VIII. Earlier Effective Date Claims

The Veteran contends that an effective dates prior to February 19, 2008, for the grant of service connection for a right hip disability is warranted, as well as, an effective date prior to April 21, 2008, for the grant of service connection for Eustachian Tube dysfunction with dizziness.

A.  Right Hip Disability Claim

In March 2015, the Board granted service connection for a right hip disability.  Subsequently, the AOJ established that grant in a March 2015 rating decision, wherein it granted service connection, with an effective date of February 19, 2008 - the date that VA received the Veteran's first claim for service connection for a right hip disorder.

In an April 2015 correspondence, the Veteran claimed that September 28, 2000, should be the effective date granted as a VA examination X-ray showed he had progressive arthritis at that time.  He contends that in 2000, he was already having pain and discomfort that affected his quality of life.  He further claimed that he first filed for service connection for the right hip in 2000.  Finally, he reiterated that he felt that September 28, 2000, should be the effective date, due to it being the date of VA's first medical evaluation.

In general, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

As to the Veteran's contention that September 28, 2000, should be the effective date, essentially because that was the first indication of right hip arthritis of record, although the Board is sympathetic to the Veteran's claim, it cannot find legal merit in that argument.  

The Veteran's first claim for service connection for a right hip disorder was received by VA on February 19, 2008.  Prior to February 19, 2008, the Veteran had filed claims for several disorders, but not for the right hip.  Indeed, the Veteran did not provide any kind of statement to VA that could be construed as either a formal or informal claim for a right hip disability until February 2008.  As such, an effective date prior to that time is not possible.

The Board has carefully reviewed the Veteran's only claim made prior to February 19, 2008, which was received in December 1997 (following his November 1997 separation from service).  The December 1997 claim does not include any reference to the right hip.  Indeed, the Veteran has not claimed that he made a right hip claim at that time.  

A July 2000 Report of Contact indicates that the Veteran called VA:
	
	to say that he had his exam and they examined everything except his right 	shoulder and right hip. I [the VA employee] explained that he hadn't claimed 	service connection for those two conditions.  I told him that he needed to 	send in a claim and we would take some action.

Despite being specifically told that he needed to file a right hip claim if he wished VA to consider it in July 2000, the Veteran did not file such a claim until February 19, 2008.  Furthermore, no other statements made by the Veteran to VA prior to February 19, 2008, reference the right hip.

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400(b)(2)(i).  An effective date prior to February 19, 2008, for the right hip disability cannot be granted.  

B.  Eustachian Tube Dysfunction with Dizziness Claim

In a February 2016 rating decision, the RO granted service connection for Eustachian Tube dysfunction with dizziness, with an effective date of April 21, 2008 - the date of claim.

The Veteran has not provided any argument as to why an earlier effective date is warranted for the grant of service connection.

The Board again notes that generally, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b)(2)(i).  See also 38 U.S.C.A. § 5110 (a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

Within a year following his November 1997 discharge from service, the Veteran filed a claim for Eustachian Tube dysfunction in December 1997.  However, service connection for such a disability was denied in a December 1999 rating decision.  Following the association of additional evidence, the RO again denied the claim in an October 2001 rating decision.  The record shows that the RO also provided letters to the Veteran explaining each decision, copies of the rating decisions, and his right to appeal each decision.  The Veteran did not file a notice of disagreement as to either rating decision and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, after the December 1999 rating decision, the RO readjudicated the Veteran's claim to consider new medical evidence received within the appeal period, effectively in accordance with 38 C.F.R. § 3.156(b).  The RO subsequently issued an October 2001 rating decision.  After the October 2001 rating decision, no evidence, much less material evidence, pertaining to the Veteran's claim was associated for years after such decision was made.  As such, the rating decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

After the October 2001 rating decision, no further communication was made to VA until February 19, 2008 - when the Veteran filed the claim for service connection for a right hip disability.  The first communication from the Veteran referencing a Eustachian Tube dysfunction with dizziness claim was received April 21, 2008 - the effective date of his grant of service connection.  

Given the communications from the Veteran, the Board finds that there were no informal claims made by the Veteran prior to April 21, 2008, that had not been fully adjudicated by the RO.  

The Board notes that in the March 2015 Board decision, the Board determined that the Veteran's new and material evidence claim for service connection for Eustachian Tube dysfunction with dizziness should be reconsider notwithstanding the need for new and material evidence, due to the association of additional, relevant service treatment records to the record.  Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."

However, "[a]n award made based all or in part [emphasis added] on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).  Although additional, relevant service treatment records were deemed to have been associated with the claims file following the final October 2001 rating decision (wherein the RO denied labryinthitis, ear infections, Eustachian tube dysfunction, tinnitus, and hearing loss), the award for benefits was not based all or in part on the association of such records.  

Rather, service connection appears to have been granted after a November 2015 VA examination medical opinion indicated that "sinonasal inflammation is a main etiology for eustachian tube dysfunction."  As the Veteran is service-connected for sinusitis, his Eustachian Tube dysfunction with dizziness would logically be service-connected.  Any additional service treatment records would not be relevant to such a grant of benefits.

As such, an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) and the finality of the prior October 2001 rating decision continues to stand.  

The date of receipt of the current claim was April 21, 2008.  As such an effective date prior to April 21, 2008, for the grant of service connection for Eustachian Tube dysfunction with dizziness is denied.

IX.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

X.  TMJ Disease Increased Rating Claim

The Veteran contends that his TMJ disease is more severe than indicated by his current 10 percent disability rating.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In May 2008, the Veteran underwent a VA examination.  The Veteran reported a history of his jaw locking in the open position when at maximum opening; he had discomfort in his temporomandibular joints, particularly the right side, in the range of 8/10 when symptomatic.  The examiner found maximum vertical incisional openings at 34mm; right lateral excursion was 4mm, and left lateral excursion was 11mm with some discomfort.  Continuous crepitus of the TMJ was noted bilaterally on auscultation and palpation, more pronounced on the right side.  The examiner noted that the Veteran demonstrated moderate limitation in range of motion of the temporomandibular joints in lateral and vertical excursions, and moderate limitation of normal function.  The patient's subjective TMJ symptoms were wearing an orthotic appliance, NSAIDS and analgesics, but could progress and require more aggressive treatment in the future. 

In October 2012, the Veteran underwent another VA examination.  The Veteran reported that his symptoms were basically unchanged from his last examination, primarily because he had learned to be more careful not to open too far or when yawning.  He also had a maxillary orthotic made for him, which he wore approximately half of the time to sleep.  It has offered him considerable relief for his symptoms after completion of other care.  He rated his pain that day at a 2/10 and after measurement of his maximum incisal opening and left lateral excursions measurement this went to a 3-4/10. 

At the October 2012 VA examination, he indicated flare-ups as symptoms if he chewed gum or food for a prolonged basis.  He reported that he had not chewed gum for approximately a year and cuts his food into smaller bites.  He avoided yawning or tries to minimize his mouth opening whenever possible.  If he notices increasing joint or muscle pain and symptoms he wears his splint (orthotic) which controls and alleviates his symptoms

The October 2012 VA examiner found greater than 4mm range of motion for lateral excursion (including post-test range of motion), with pain at approximately 7.0mm with left lateral excursion.  Range of motion for opening mouth, measured by inter-incisal distance was 32-35 mm, with no objective evidence of painful motion.  Post-test range for incisal distance was 32.0mm with diminished slightly from initial 35 mm.  The examiner thus noted additional limitation in ROM of either TMJ following repetitive-use testing, but found no functional loss or functional impairment of either TMJ.  There was pain on movement and crepitus.

In December 2015, the Veteran underwent his most recent VA examination.  The Veteran reported pain, crepitus and limited range of motion, first identified in 1992.  The Veteran has had ongoing therapy with an intraoral orthopedic appliance (night guard) with some relief.  The Veteran reported that sometimes his jaw locked open, and was more painful when he opened wide or chewed hard or chewy "food."  The Veteran reported pain in the range of 9/10 when most acutely symptomatic.  He also noted functional loss as "I can't open wide, and sometimes when I open too wide my jaw locks open."

The December 2015 VA examiner noted findings of right lateral excursion of 10 mm and left lateral excursion of 6 mm.  Pain was noted on exam but did not result in/cause functional loss; pain was on mouth opening.  The examiner noted evidence of bilateral pain with chewing (mastication) and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; there was late click on opening.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Inter-incisal distance was 32 mm.  

The December 2015 VA examiner found the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  However, the examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The examiner explained "I am unable to provide this information in terms of the degrees of additional ROM loss...veteran [sic.] was not experiencing a flare up at the time of examination therefore I am unable to render an opinion regarding functional ability during a flare-up."  The examiner found that the TMJ would not impact the Veteran's ability to work.  The examiner noted that the Veteran had ongoing therapy with an intraoral orthopedic appliance (night guard) with some relief; his TMJ symptoms are moderate with severe acute episodes following subluxation (dislocation) of his mandible.  The examiner found the mandibular range of motion was essentially unchanged and stable compared to his most recent examination, although less than normal, and his symptoms were currently managed by conservative therapy, although more aggressive surgical intervention could be warranted in the future should his symptoms progress or his range of motion decrease significantly.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent or higher evaluation is applicable when the inter-incisal range is limited to 30 mm or less.

All the VA examinations documented lateral excursion of 4mm at the lowest (May 2008 VA examination) warranting a 10 percent disability rating.  All the VA examinations showed inter-incisal ranges of greater than 31 mm, even after repetitive testing, consistent with a 10 percent disability rating, but no higher.  Given such findings, a disability rating in excess of 10 percent is not warranted.  A Note under Diagnostic Code 9905 makes clear that "Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion."  The Board also notes that a veteran is not entitled to separate 10 percent ratings for disability in the temporomandibular joint on each side of the jaw.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

The Board has also considered whether a higher disability rating is warranted under other possibly applicable diagnostic code provisions during either period on appeal.  VA examinations, however, did not include findings supportive of any such rating.  The Veteran did not exhibit any nonunion of the mandible at any time period on appeal; a higher disability rating pursuant to Diagnostic Code 9903 and 9904 is not warranted.  The Veteran also did not have ramus, loss of condyloid process, or loss of hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912. 

Additionally, the Veteran has never been diagnosed with, nor does he contend, that his jaw disability manifests in chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150. 

The potential disabling effects of pain have also been considered in evaluating the Veteran's service-connected TMJ.  Although he has complained of difficulty chewing and yawning, as well as pain, the Board finds that this is already contemplated in the 10 percent rating granted.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.130.  In short, there is no showing of additional limitation of functional such as to enable a finding that the Veteran's disability picture most nearly approximates the disability rating in excess of 10 percent.  

As such, the Board finds that the evidence of record does not support finding a disability rating in excess of 10 percent for TMJ disease.

XI.  Increased Rating Claims for Scars

In a November 2012 rating decision, the RO granted service connection for surgical scars of the right upper extremity, right wrist, with a noncompensable evaluation, under Diagnostic Code 7804.  The RO also granted service connection for surgical scars of the bilateral lower extremities, for each foot, secondary to service-connected hallux valgus, with noncompensable ratings, under Diagnostic Code 7804.  Service connection for all scars was effective October 16, 2012.  As more fully explained in the Introduction, in a February 2016 supplemental statement of the case, the RO essentially granted a 10 percent disability rating for the painful right foot hallux valgus scar, effective December 15, 2015.

A.  Applicable Law

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The new rating criteria for scars apply. 

In order for the Veteran to receive a compensable disability rating, the evidence must demonstrate that his residual scars exceed a combined area of 39 square cm, or is manifested by one or two scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.  Diagnostic Code 7804 also provides a 20 percent disability rating for three or four scars that are unstable or painful.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805.

B.  Factual Background

In October 2012, the Veteran underwent a VA foot examination.  The examiner noted that the Veteran had scars related to his hallux valgus, but that no scars were painful and/or unstable or was of a total area greater than 39 square cm.  The October 2012 VA right wrist examination similarly found scars related to the service-connected disability, but that no scars were painful and/or unstable, nor were they of a total area greater than 39 square cm.  

The December 2015 foot VA examination documented the Veteran's report of more pain of right big toe, especially around the scar.  The examiner found pain about the scar on the right foot.  Given the scar finding, the VA examiner was directed to perform a VA examination for the scars.

The same VA examiner performed a December 2015 scars VA examination.  At that time, the examiner noted that the Veteran had a scar right big toe from hallux surgery many years ago.  The Veteran reported having no scars of the left lower extremity.  On examination, the VA examiner similarly found no scar of the right upper extremity or left lower extremity.

The December 2015 VA examiner Veteran reported that the Veteran stated that the right big toe scar hurt when it bumped or rubbed against shoe.  The VA examiner found a linear 6 cm scar.  The right big toe scar, when bumped, would hurts, and it may limit some ambulation and more extensive work, but not affect sedentary work.

C.  Analysis

1.  Left Foot Hallux Valgus Scar and Right Wrist Scar Claims

In order for the Veteran to receive a compensable disability rating, the evidence must demonstrate that his residual scars exceed a combined area of 39 square cm, or is manifested by one or two scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.  Higher rating would require more scars that are unstable or painful or disabling effects.

As noted above, the October 2012 VA examiner noted scars, but found that they were not painful and/or unstable or of a total area greater than 39 square cm.  Indeed, the December 2015 VA examiner could not find scars for left foot hallux valgus or right wrist surgeries and the Veteran himself reported not having such scars at that VA examination.  Furthermore, neither VA examination noted any functional impairment due to such scars, so a rating based on functional impairment is not warranted.

Given such findings, the Board finds that compensable ratings are not warranted for either the left lower extremity scar for left foot hallux valgus surgery or right upper extremity scar for right wrist surgery.

2.  Right Foot Hallux Valgus Scar Claim

Prior to December 15, 2015

For the right lower extremity scar for right foot hallux valgus surgery prior to December 15, 2015, the only applicable evidence of record is the October 2012 VA examination.  At that time, the examiner found the scar was not painful and/or unstable or of a total area greater than 39 square cm.  As more than a 39 square cm size or a painful scar would be warranted for a10 percent rating or higher, a compensable rating is not warranted.  Similarly, as no functional impairment was noted at that time, or has been claimed by the Veteran, a rating for functional impairment would not be warranted.  Given such findings, a compensable disability rating is not warranted.

From December 15, 2015

The only applicable evidence from December 15, 2015, is the VA examination obtained on that date.  

A disability rating in excess of 10 percent is not warranted.  The VA examiner found one painful scar, which is consistent with his current 10 percent disability rating under Diagnostic Code 7804.  As the Veteran does not have more than 1 painful or unstable scar, a higher rating under that diagnostic code is not warranted.  Furthermore, based on the scar's size of 6 cm, it is not of 39 square cm or more such that a compensable rating would be warranted under Diagnostic Code 7801 is not warranted.  Similarly, as the Veteran does not have a nonlinear scar, Diagnostic Code 7802 is not applicable.  Furthermore, though the Veteran has reported pain when the scar is bumped/rubbed against his shoe, no other disabling effects were found, such that evaluation under Diagnostic Code 7805 for disabling effects is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Board thus finds that compensable ratings are not warranted for either the left lower extremity scar for left foot hallux valgus surgery to the foot or right upper extremity scar for right wrist surgery and such claims are denied.  The Board also finds that a compensable rating for right lower extremity scar for right foot hallux valgus surgery to the foot is not warranted prior to December 15, 2015, and a disability rating in excess of 10 percent is not warranted from that time.

XII.  Extraschedular Consideration

The Board has also contemplated whether an extra-schedular rating is warranted, for TMJ disease or any of the scar claims.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TMJ disease, with the established criteria found in the respective rating schedule.  The Veteran has essentially complained of limitation of movement; he is unable/has problems performing certain functions with his mouth.  Such limitation of motion is specifically considered by the rating criteria.  Furthermore, rating criteria is available for problems not found such as malunion (which contemplates displacement).  There are no additional symptoms of not currently addressed by the rating schedule.

The left lower extremity and right upper extremity scars have been rated as noncompensable, as they are not painful, or indeed not present, depending on the VA examination.  The Veteran has not indicated that such scars even exist.  As to the right lower extremity scar, his symptomatology includes pain.  In this regard, the rating criteria clearly contemplate painful scar.  In sum, there are no additional symptoms of his scar that are not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that, although the Veteran's disabilities adjudicated herein have impacted his physical functionality, there were no hospitalizations for such disabilities.  Furthermore, the Board is granting a TDIU below.  Consequently, the Board concludes that an extra-schedular rating is not warranted.  

XIII. TDIU Claim

In an application received October 3, 2013, the Veteran reported that he last worked for Kong's Liquor in December 2012, the last year of which included days lost from work.  He was the owner/manager of Kong's Liquor.

The Veteran is currently service-connected for Raynaud's phenomena (40 percent from February 19, 2008), sinusitis (noncompensable prior to November 14, 2015 and 30 percent from that time), right hip degenerative joint disease (alternating 30 percent and 100 percent temporary total ratings since 2012), hallux valgus of each foot (10 percent disability rating for each foot from December 1, 1997 for the right and February 19, 2008 for the left), bronchitis (10 percent disability rating from December 1, 1997), TMJ disease (10 percent disability rating form December 1, 1997), right wrist tendinitis (10 percent disability rating from February 19, 2008), Eustachian tube dysfunction with dizziness (10 percent from April 21, 2008), tinnitus (10 percent from May 5, 2008), partial detachment of  left eye retina (10 percent from April 20, 2009), mechanical low back pain (20 percent from December 1, 1997), painful scar right foot (10 percent from December 15, 2015), right lower extremity radiculopathy (10 percent from December 15, 2015), ulnar sensory neuropathy right wrist (10 percent from September 22, 2016), and noncompensable surgical scars of the left foot hallux valgus and right upper extremity right wrist.

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a). 

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  His Raynaud's disease/phenomena is rated at 40 percent and his combined disability rating is over 70 percent.  38 C.F.R. § 4.16(a).  For the appeal period, his combined rating has alternated between 90 percent and 100 percent (when convalescing following hip surgeries).

In a February 2013 statement, the Veteran reported that "as of January 25, 2013 I ended my employment as a result of my service connected disabilities...I feel I am no longer unemployable as a result of my current service connected disabilities and the arthritis....hands...neck and back."

One lay statement, dated in September 2012, from his co-worker, L.M., noted that the Veteran had slowed down a lot due to his current medical problems.  L.M. noticed difficulty with cold - since the Veteran would have to walk into a cooler at Kong's to stock product he was always rubbing his fingers or blowing on them.  L.M. reported that he could tell the fingers were painful for the Veteran because when he used the register after coming out of the cooler, he used his knuckle to hit the keys.  L.M. also noted back problems; after the Veteran has been lifting cases he clenched when he rose up or bent down.  Also, when putting out stock on the shelves, L.M. noticed that sometimes the Veteran had difficulty holding onto bottles of product, and if he is squatting on the floor, he usually has to grab onto something to get back up.  Furthermore, L.M. indicated that he helped the Veteran with imputing data (inventory) into the POS system and the Veteran occasionally made errors because of his vision, right eye.  The Veteran had problems with doing the store deposits as well.  

In a September 2012 statement from D.H., D.H. reported working with the Veteran and seeing firsthand work problems.  D.H. also noted pain following working in the cooler, lifting ability decline daily and pain.  The Veteran also had several errors in deposits at the bank in the past few months because of his eye condition.  D.H. had known the Veteran for five plus years and his ability to withstand pain had really declined during this time, at least partly due to his hip disability.  

One statement, dated in September 2012, from his brother M.B. (who was also co-owner of the store) reported that while working at Kong's Liquor M.B. saw firsthand the many issues the Veteran had with his vision, such as inability to properly do deposits without errors, reading numbers, prices, etcetera, which has been a major concern.  The Veteran occasionally entered the wrong product prices.  There was a lot of lifting and bending to do with this type of business and M.B. saw how that affected his back and hip.

In a statement dated in September 2012, the Veteran reported currently employed at Kong's Liquor and:

	the work I perform involves stocking product (bending, lifting and carrying 	cases weighing anywhere from 20 to 60 pounds), and doing routine 	accounting (daily deposits, inventory/pricing) for the business.  Over the last 	several years, I have noticed that my back pain has gotten a lot worse.  It gets 	harder to bend down or try to lift boxes without increasing the pain level.	When sitting too long, I now have a hard time getting up and when I stand 	too long my lower back starts hurting...As for my left eye with the 	detached retina, this has become more of a problem especially when I am 	reading or working with numbers, etc.  I just have to strain so 	much to get a 	good grasp of what number or word I see is correct....I have been making 	mistakes with the daily deposits, inventories and pricing merchandise.  This 	really makes me upset because I than have to redo the 	work again to correct 	my mistakes.  Having Raynaud's phenomenon...on a daily basis since I have 	to stock a walk in cooler several times a day... temperature just above 	freezing, I cannot endure that temperature very long without suffering 	pain and throbbing sensations in my lingers even as far as them turning blue 	in color.  I try to limit my time in the cooler but when there is a lot to 	do in it I pay the price of pain. 

The Veteran provided several other statements with similar reports, such as in an October 2013 statement indicating that basic tasks effecting him would be lifting, carrying, bending, moving (walking), climbing, prolonged standing/sitting, eye problems, driving extended periods or at night), working in cool to cold conditions, or any tasks requiring hand/motion movements.  The Veteran reported that as manager and part-owner, Kong's Liquor, when due to his disabilities, "I would leave and go home on those days that I had another person working.  Otherwise, if I was working by myself and hurting... would have to stay."  

In a May 2013 VA medical opinion, the VA medical opinion provider indicated that he had reviewed the conflicting medical evidence and opined that the Veteran had submitted additional documentation about his being unable to work and stopping his work earlier this year due to service-connected conditions.  He did not state which service-connected conditions were keeping him from working.

A November 2015 VA mental disorders examination noted that the Veteran had retired from a partnership with his brother in liquor store business about two years ago.  He earned a BSBA from NYU.

A December 2015 VA medical opinion, following exam, noted that concerning the TDIU claim, the right hip would limit standing/bending/extended walking and anything strenuous.  The hallux valgus would limit extended walking and standing, but not interfere with routine types of work/sedentary employment, where he does not have to be on his feet.  The right wrist has pain with repetitive use, and may limit extensive lifting and repetitive use, but otherwise should not interfere with most types of non-exertional work, such as administrative/desk work or minimal ambulation where little use of the right wrist is needed.  There is no scar of the left lower extremity.  The right big toe scar, when bumped, hurts, and it may limit some ambulation and more extensive work, but not affect sedentary work.  The VA examination for artery and vein noted pain and loss of use with colder climates.  The December 2015 sinusitis examiner noted that in the past has been unable to work with acute infections for sinusitis and it would be anticipated to continue with no change in his symptoms reported.

Based on a review of the relevant evidence discussed above, to include the credible lay reports provided by the Veteran and his co-workers, and giving him the benefit of the doubt, the Board finds that the competent evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Board notes that the Veteran's lower body disabilities, including the right hip, feet, and right lower extremity radiculopathy would interfere with the Veteran's ability to ambulate.  Also, his mechanical low back pain and upper extremity disabilities (including right wrist conditions and Raynaud's) would interfere with upper body physical activities.  Finally, although the Veteran also has some nonservice-connected eye disorders, the service-connected detached retina would likely interfere with the Veteran's vision and ability to perform sedentary employment.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Service connection for right wrist arthritis is granted, subject to the legal authority governing the payment of compensation.

Service connection for residuals of a human bite to the right hand/wrist, to include HIV, is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for head trauma/TBI residuals, other than claimed headaches, is denied.

Entitlement to an effective date prior to February 19, 2008, for the grant of service connection for a right hip disability is denied.  

Entitlement to an effective date prior to April 21, 2008, for the grant of service connection for Eustachian Tube dysfunction with dizziness is denied.  

Entitlement to a disability rating in excess of 10 percent for TMJ disease is denied.

Prior to October 16, 2012, a compensable disability rating for the right lower extremity, right foot hallux valgus scar is denied.

From October 16, 2012, a disability rating in excess of 10 percent for the right lower extremity, right foot hallux valgus scar is denied.

An initial, compensable disability rating for the left lower extremity, left foot hallux valgus scar is denied.

An initial, compensable disability rating for the right upper extremity, right wrist scar is denied.

Entitlement to a TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Headaches Service Connection Claim 

The Veteran has raised numerous theories as to the cause of his headaches.  He has reported multiple head traumas/TBIs as the cause of his headaches, including in his initial 1997 claim of two head injuries June 1994 in Bosnia.  In April 2001, when the Veteran established treatment with VA, he a pre-service 1958 incident when he was kicked by a horse, which required the surgical insertion of a metal plate.  In an April 2012 lay statement, he claimed that he had been attacked by several soldiers under the influence of drugs while in Vietnam, who hit him with a large piece of wood knocking him unconscious.  During his December 2015 VA initial TBI examination, he reported being kicked by a horse pre-service and soft ball injury in service.  

He also claimed to have headaches from his sinus condition (for which he is already service-connected) in his initial 1997 claim, as well as, due to Agent Orange exposure, in his April 2012 lay statement.  During his December 2015 VA initial TBI examination, he reported that headaches were caused to his service-connected retinal tear.  

None of the VA examinations of record address all the theories the Veteran has espoused as to the cause of his headaches.  The Board finds that a VA medical opinion is necessary to address this matter.

Additionally, the AOJ, to the extent possible, should verify the Veteran's report of Agent Orange exposure in Vietnam in 1971 (April 2012 lay statement).

B.  Right Hip Disability and Mechanical Low Back Pain Increased Rating Claims

Since the last April 2016 supplemental statement of the case relevant to the issue increased rating for the right hip disability, the Veteran has submitted additional evidence pertinent to such claims.  This evidence was accompanied without a waiver of initial RO consideration.  A waiver is generally necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  As such, the AOJ should have first consideration of such evidence.  

The Board further notes that such hip statements are also indicative of reports of worsening of such disabilities.  For example, in the February 2017 lay statement, the Veteran reported that his right hip disability also encompasses nerve damage and muscle loss.  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  

Furthermore, for both the right hip disability and mechanical low back pain, the last VA examinations in December 2015 for each disability was incomplete as neither one described both active and passive motion and weight-bearing and nonweight bearing.  As such, new VA examinations are necessary to further clarify the clinical findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

As to the claim for an increased rating for right lower extremity radiculopathy, such a claim is inextricably intertwined with the issues on appeal for an increased rating for the low back.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

C.  Eustachian Tube Dysfunction with Dizziness Increased Rating Claim

Additionally, more recent April 2016 VA medical records indicate a possible worsening of the Eustachian Tube dysfunction with dizziness claim, with reports of increased balance problems.  Furthermore, in an April 2015 statement, the Veteran reported that he has Meniere's disease, which would be relevant if present and considered part of his service-connected Eustachian Tube dysfunction with dizziness.  As such, a VA examination is necessary to address such claim if it is part and parcel of his service-connected Eustachian Tube dysfunction with dizziness. 

The November 2015 VA examiner for ear disease also noted that the Veteran had been referred by VA to private treatment for vestibular testing and that there were several outside records in VistaImaging reviewed.  The AOJ should ensure that any such private medical records are associated with the claims file.
	
D.  Bronchitis Increased Rating Claim

In an October 2012 VA examination, the VA examiner found that the Veteran had established service connection for chronic bronchitis.  The Veteran did not have any complaints of chronic bronchitis at the present time such as morning sputum production which has resolved since stopped smoking 4 years ago.  The examiner obtained PFT results for rating purposes indicating a compensable rating.

In December 2015, the Veteran underwent a VA examination.  The examiner found that "bronchitis" is not present and is not causing any functional impairment.  However, the examiner did not provide a PFT testing for rating purposes.  As the December 2015 VA examination did not provide necessary evidence for rating purposes, it is inadequate and a new VA examination must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records and private treatment records.  

The AOJ should ensure that the outside testing VistaImaging records noted by the November 2015 ear VA examiner are associated with the claims file.

2.  The AOJ, to the extent possible, should attempt to verify the Veteran's report of service in Dang Nang, Vietnam in 1971 (April 2012 lay statement).

3.  The AOJ should obtain a VA medical opinion by an appropriate VA examiner as to the nature and etiology of the Veteran's headache disorder.  

It is left to the examiner's discretion whether to examine the Veteran.  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have a headache disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that headaches were incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports multiple head traumas/TBIs, including (a) hitting his head in June 1994 in Bosnia two times while riding in a Humvee (initial December 1997 claim), (b) been attacked by several soldiers under the influence of drugs while in Vietnam, who hit him with a large piece of wood knocking him unconscious (April 2012 lay statement), (c) an in-service softball injury (December 2015 VA initial TBI examination) and (d) a pre-service report of being kicked in the head by a horse (December 2015 VA initial TBI examination, April 2001 VA medical record report of being kicked by a horse, which required the surgical insertion of a metal plate), as well as, his claim that it was caused or aggravated (e) by Agent Orange exposure in Vietnam in 1971, if verified (April 2012 lay statement). 

(iii)  Is it at least as likely as not that the Veteran's service-connected (a) sinusitis and/or (b) left eye partial detachment of retina caused or aggravated any headaches disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any headaches were aggravated by a service-connected disability.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case - to include the multiple VA examinations provided regarding his claimed head trauma/TBI, which may reasonably explain the medical guidance in the study of this case.

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar spine and right hip disorders.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran service-connected lumbar spine and right hip disorders.  

The examiner should provide a complete rationale for any opinions provided.

5.  The AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the current severity of his service-connected Eustachian Tube dysfunction with dizziness (claimed as labryinthitis, ear infections, and hearing loss) and should report all signs and symptoms necessary for rating the disabilities under the rating criteria.

The examiner should specifically note whether the Veteran's service-connected disability encompasses Meniere's disease (reported by the Veteran), if present, and if so, the severity of such disorder.  

A complete explanation for each opinion expressed should be provided.  

6.  The AOJ should arrange for the Veteran to undergo an appropriate VA examination regarding respiratory disorders.  

The examiner is requested to comment on the severity of the Veteran's service-connected bronchitis and should report all signs and symptoms necessary for rating the disabilities under the rating criteria.

The examiner should specifically perform all testing necessary for rating the service-connected bronchitis.

A complete explanation for each opinion expressed should be provided.  

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


